DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vats et al., U.S. Patent Publication Number 2014/0208272 A1.

Regarding claim 1, Vats discloses an electronic device, comprising: one or more processors; and memory storying one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: displaying product information comprising an image of a product (paragraph 0007, displaying real products);providing a communication session with a remote user (paragraph 0033, ask a virtual assistant sub-system ); and while providing the communication session: adjusting the display of product information using information received from the communication (paragraph 0033, virtual assistant sub-system to gain active product information); and activating a computer-generated reality mode for displaying a virtual object of the product in a computer-generated reality environment, wherein activating the computer- generated reality mode includes: ceasing display of the product information comprising the image of the product (paragraph 0032, transforming the linked polygon data, texturing data and real object associated data into 3D-model of the said object ); capturing an image using a camera (paragraph 0042, the virtual assistant sub-system directs camera to capture video); 
generating a view of the computer-generated reality environment by compositing the virtual object of the product and the captured image (paragraph 0032, generation of the 3D-model of the object involves, using image associated data of said object, and auto-linking with real object associated data); and displaying the view of the computer-generated reality environment (paragraph 0032, displaying 3D-model of the said object in 3D-computer graphic environment is carried out, where displayed 3D-model of the said object comprises at least one realistic 3D-view).

Regarding claim 2, Vats discloses the one or more programs further including instructions for: displaying an avatar of the remote user (paragraph 0034, user can select virtual avatars, where the avatar/s selected can do interactions such as walking towards the product or a product showroom experiencing a different virtual world, and also operating the product; also figure 17, paragraph 0044, virtual assistant 1701 is displayed on the left hand side capable of initializing real-time intelligent human-like chatting interaction with real user; see also figures 18-19).

Regarding claim 3, Vats discloses wherein the product information comprising the image of the product is displayed using information received from the communication session (paragraph 0033, gain active product information; paragraph 0048, if the user wishes to know more about the said product or machine, he can simply query the virtual assistant, which replies with precise answers as per the query. Query can be typed in a chat, where the virtual assistant will reply either by speaking or by action of moving lips or written message to solve the query).

Regarding claim 4, Vats discloses the one or more programs further including instructions for: while providing the communication session, adjusting the display of product information responsive to input of a user of the electronic device (paragraph 0044, FIG. 17d shows that user wants to further introspect the first refrigerator (1703), and hence can request for the display of realistic 3D-model of the selected refrigerator for further user-controlled realistic interactions as shown in FIG. 4 and FIG. 5).

Regarding claim 5, Vats discloses wherein compositing the virtual object and the captured image is based on a determined orientation of the electronic device, a determined position of the electronic device, or a determined pose of the electronic device (paragraph 0006, real environment mapping based interaction where user environment, that is the place or location in the vicinity of the user, is captured through a camera, mapped and simulated in real-time such that a realistic 3D-model or virtual object displayed on electronic screen can be seen interacting with the mapped and simulated environment).

Regarding claim 6, Vats discloses wherein compositing the virtual object and the captured image is based on an identified surface in the captured image (figure 18, paragraph 0045, perspective representation of a panoramic view of a refrigerator showroom showing different refrigerators; on click of which a 3D-model of refrigerator is located where the 3D-model is capable for generating user-controlled realistic simulation and interactions; paragraph 0032, 3D model is transforming the linked polygon data, texturing data and real object associated data).

Regarding claim 7, Vats discloses wherein compositing the virtual object and the captured image is based on an identified feature point in the captured image (paragraph 0034, the user provides input like click on movable-part such as doors (501, 502) for opening closed doors of simulated 3D-model, the user gets a view of opening of doors (501’, 502’), in a continuous movement simulation, first 3D-model simulation (5b); see figure 5; Examiner interprets doors as an identified feature point).

Regarding claim 8, Vats discloses the one or more programs further including instructions for: adjusting the display of the view computer-generated reality of the environment, by: capturing a second image using the camera (paragraph 0034, using another operating pressure view; paragraph 0048, the displayed 3D model of the desired object has standard realistic 3D view by default; other interactive views; paragraph 0047, change in object is recognized and dynamic links are built in real-time for display of 3D-models); generating an updated view of the computer-generated reality environment by compositing a second virtual object representing of a second product and the second captured image (paragraph 0037, chair in figures 8a and 8c transforms to another view represented in shade of colors 8b, 8d; paragraph 0048, other views are available as per characteristics, state and nature of displayed object, user controlled interactions can be performed and made available; paragraph 0047, recognize change in object is the object is replaced, such as a refrigerator to a washing machine); and displaying the generated updated view of the computer-generated reality environment (paragraph 0048, displayed realistic 3D-model for emulating real scenario).

Regarding claim 9, Vats discloses wherein generating the view of the computer-generated reality environment includes compositing the virtual object, a virtual product demonstration, and the captured image (paragraph 0057, displaying the virtual interactive 3D model, a virtual operating sub-system for providing functionality of operation of displayed 3D-model as per characteristics, optionally a camera for capturing video for background mapping based interaction, where the video captured from the camera is layered beneath the 3D-model displayer).

Regarding claim 26, Vats discloses the one or more programs further including instructions for: while providing the communication session, detecting an input corresponding to a selection of the image of the product, wherein activating a computer-generated reality mode for displaying a virtual object of the product in a computer-generated reality environment includes: in response to detecting the input, activating the computer-generated reality mode (paragraph 0045, perspective representation of a panoramic view of a refrigerator showroom showing different refrigerators; on click of which a 3D-model of refrigerator is loaded, where the 3D-model is capable for generating user-controlled realistic simulation and interactions).

Regarding claims 10-17 and 27, they are rejected based upon similar rational as above claims 1-9 and 26 respectively. Vats further discloses 
a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (paragraph 0032, a second request is received by any one input mode for display of 3D-model of the said object, which is followed by loading and simulating of 3D-model of the said object in real-time (step 1104). A virtual operating sub-system may be installed in the loaded 3D-model based on characteristics; also paragraph 0058).

Regarding claims 18-25 and 28, they are rejected based upon similar rational as above claims 1-9 and 26 respectively. Vats further discloses a method (paragraph 0049).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616